FORM10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 FOR THE QUARTERLY PERIOD ENDED: DECEMBER 27 , 201 5 COMMISSION FILE NUMBER: 001-7829 BOWL AMERICA INCORPORATED (Exact name of registrant as specified in its charter) MARYLAND 54-0646173 (State of Incorporation) (I.R.S.Employer Identification No) 6446 Edsall Road, Alexandria, Virginia22312 (Address of principal executive offices)(Zip Code) (703) 941-6300 (Registrant's telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-Accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Shares Outstanding at January 28, 2016 Class A Common Stock, $.10 par value Class B Common Stock, $.10 par value PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) Thirteen Weeks Ended Twenty-six Weeks Ended December 27, December 28, December 27, December 28, Operating Revenues: Bowling and other $ Food, beverage and merchandise sales Total Operating Revenues Operating Expenses: Employee compensation and benefits Cost of bowling and other services Cost of food, beverage and merchandise sales Depreciation and amortization General and administrative Total Operating Expenses Operating Income (loss) ) Interest, dividend and other income Earnings before provision for income taxes Provision for income taxes Net Earnings $ Earnings per share-basic & diluted $ NET EARNINGS PER SHARE $ Weighted average shares outstanding Dividends paid $ Per share, dividends paid, Class A $ Per share, dividends paid, Class B $ The operating results for the thirteen (13) and twenty-six (26) week periods ended December 27, 2015are not necessarily indicative of results to be expected for the year.See notes to condensed consolidated financial statements. 2 BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (CONTINUED) (Unaudited) CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS Thirteen Weeks Ended Twenty-six Weeks Ended December 27, December 28, December 27, December 28, Net Earnings $ Other comprehensive earnings- net of tax Unrealized gain (loss) on available-for-sale securities net of tax (benefit) of $89,467 and ($74,506) for 13 weeks, and $91,345 and ($100,296) for 26 weeks ) ) ) Reclassification adjustment for gain included in net Income net of tax of $9,258 - - ) - Comprehensive earnings $ The operating results for the thirteen (13) and twenty-six (26) week periods ended December 27, 2015 are not necessarily indicative of results to be expected for the year. See notes to condensed consolidated financial statements. 3 BOWL AMERICA INCORPORATED AND SUBSIDIARIES CondensedConsolidated Balance Sheets (Unaudited) As of December 27, June 28, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Inventories Prepaid expenses and other Income taxes refundable TOTAL CURRENT ASSETS LAND, BUILDINGS & EQUIPMENT Net of accumulated depreciation of $40,902,232 and $40,237,794 OTHER ASSETS: Marketable securities Cash surrender value-life insurance Other TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Dividends payable Other current liabilities Current deferred income taxes TOTAL CURRENT LIABILITIES 3,814,605 LONG-TERM DEFERRED COMPENSATION NONCURRENT DEFERRED INCOME TAXES 2,070,312 TOTAL LIABILITIES 5,913,814 COMMITMENTS AND CONTINGENCIES (Note 3) STOCKHOLDERS' EQUITY Preferred stock, par value $10 a share: Authorized and unissued, 2,000,000 shares - - Common stock, par value $.10 a share: Authorized, 10,000,000 shares Class A issued and outstanding 3,746,454 Class B issued and outstanding 1,414,517 Additional paid-in capital 7,854,108 Accumulated other comprehensive earnings- Unrealized gain on available-for-sale securities, net of tax Retained earnings 14,757,081 TOTAL STOCKHOLDERS' EQUITY 25,416,727 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 31,330,541 $ See notes to condensed consolidated financial statements. 4 BOWL AMERICA INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTSOF CASH FLOWS (Unaudited) Twenty-six Weeks Ended December 27, December 28, Cash Flows From Operating Activities Net earnings $ 360,825 $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization 656,205 Gain on sale of available-for-sale securities ) - Changes in assets and liabilities Increase in inventories (43,756 ) (60,633 ) Decrease in prepaid & other 299,076 Increase in income taxes refundable ) ) (Increase) decrease in other long-term assets - ) Decrease in accounts payable (173,446 ) (151,863 ) Decrease in accrued expenses ) ) Decrease in income taxes payable - - Increase in other current liabilities Net cash provided by operating activities Cash Flows From Investing Activities Expenditures for land, building and equip ) ) Net sales & maturities (purchases) of short-term investments ) Proceeds from sale of available-for-sale securities - Purchases of marketable securities ) ) Net cash provided by (used in) Investing activities 851,743 Cash Flows From Financing Activities Payment of cash dividends ) ) Net cash used in financing activities ) ) Net Increase (decrease) in Cash and Equivalents Cash and Equivalents, Beginning of period Cash and Equivalents, End of period $ $ Supplemental Disclosures of Cash Flow Information Cash Paid During the Period for: Income taxes $ $ See notes to condensed consolidated financial information. 5 BOWL AMERICA INCORPORATED AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Thirteen and Twenty-six Weeks Ended December 27, 2015 (Unaudited) 1.Basis for Presentation The accompanying unaudited condensed consolidated financial statements of Bowl America Incorporated and subsidiaries (the "Company"), have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.The condensed consolidated balance sheet as of June 28, 2015 has been derived from the Company's audited financial statements.Certain information and note disclosures normally included in the annual financial statements, prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information presented not misleading. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments and reclassifications (all of which are of a normal, recurring nature) that are necessary for the fair presentation of the Company’s financial position and results of operations for the periods presented.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's annual report on Form 10-K for the year ended June 28, 2015. 2.Investments The Company’s investments are categorized as available-for-sale. Short-term investments consist of certificates of deposits with maturities of generally three months to one year. Equity securities consist primarily of telecommunications stocks. Mutual funds consist of federal agency mortgage backed securities (Ginnie Mae). The fair value of the Company’s investments at December 27, 2015 and June 28, 2015 were as follows: December 27 , 201 5 Description Fair Value Cost basis Unrealized Gain/ (loss) Short-term investments $ $ $ - Equity securities $ $ $ Mutual funds $ $ $ Ju ne 201 5 Description Fair Value Cost basis Unrealized Gain (loss) Short-term investments $ $ $ - Equity securities $ $ $ Mutual funds $ $ $ 6 The fair values of the Company’s investments were determined as follows: December 27, 2015 Description Quoted Price for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Certificates of deposits $ - $ $ - Equity securities - - Mutual funds - - Total $ $ $ - June 28, 2015 Description Quoted Price for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Certificates of deposits $ - $ $ - Equity securities - - Mutual funds - - Total $ $ $ - The shares of common stock included in the equity securities portfolio as of December 27, 2015 were: AT&T shares Manulife shares DexMedia shares NCR shares Teradata shares Vodafone shares CenturyLink shares Frontier Communications shares Sprint shares Verizon shares Windstream shares CSAL shares The Mutual fund included in the table above is Vanguard GNMA Admiral Shares #536 fund. The fair value of certificates of deposits is estimated using present value techniques and comparing the values derived from those techniques to certificates with similar values. 3. Commitments and Contingencies The Company’s purchase commitments at December 27, 2015 are for materials, supplies, services and equipment as part of the normal course of business. 4.Employee benefit plans The Company has two defined contribution plans with Company contributions determined by the Board of Directors.The Company has no defined benefit plan or other postretirement plan. 5. New Accounting Standards There were no new accounting pronouncements during the quarter that would impact the Company. 7 6. Subsequent Events The Company has evaluated subsequent events through the time of filing these financial statements with the Securities and Exchange Commission on February 9, 2016, and has determined that no material subsequent events have occurred. 7.Reclassifications Certain previous year amounts have been reclassified to conform with current year presentation. 8 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements concerning our business, operations and financial performance and condition as well as our plans, objectives and expectations for our business operations and financial performance and condition that are subject to risks and uncertainties. All statements other than statements of historical fact included in this Quarterly Report on Form 10-Q are forward-looking statements. These forward-looking statements are based on current expectations, estimates, forecasts and projections about our business, our sales and the industry in which we operate and our management’s beliefs and assumptions. These statements are not guarantees of future performance or development and involve risks, uncertainties and other factors that are in some cases beyond our control. The forward-looking statements included in this Quarterly Report on Form 10-Q are made as the date hereof. We are under no obligation to publicly update or revise any forward-looking statement as a result of new information, future events or otherwise, except as otherwise required by law. LIQUIDITY AND CAPITAL RESOURCES The Company views a strong financial position as a major benefit to shareholders and emphasizes payment of dividends as part of its financial plan.A portion of earnings has consistently been invested to create a reserve to protect the Company in downturns in business, to capitalize on opportunities for expansion and modernization and to provide a secure source of income.For these reasons, the Company prefers a conservative approach to investing rather than taking greater risk for possible rapid growth.The Company balances market volatility by using both fixed income and equity investments in managing its reserve funds. Any equity security is subject to price fluctuation, however, the stocks held by the Company have relatively low volatility. The Company has long been invested in a Government National Mortgage Association (“Ginnie Mae”) fund and domestically domiciled stocks with the perceived potential of appreciation, primarily telecommunications stocks. The Company considers that this diversity also provides a measure of safety of principal. With the exception of 13,120 shares of Verizon, the common stocks in our portfolio have come from spin-offs, mergers and acquisitions of AT&T and United Telecommunications (now Sprint) purchased in 1979 and 1984 and from one insurance company acquired at no cost when that company demutualized. The Company purchased a total of 10,000 shares of Verizon during previous periods at a cost of approximately $430,000 and 3,120 shares of Verizon were received as a special dividend from Vodafone. Not all stocks in the portfolio are domestic American companies any longer. Since the original purchases at an approximate cost of $630,000, we have received approximately $967,000 from mergers and sales, and over $4,151,000 in dividends, the majority of which receive favorable tax treatment in the form of a dividends received deduction from federal taxable income. The dividends received deduction continues into this fiscal year. These equity securities are carried at their fair value on the last day of each reporting period. The fair value of the securities on December 27, 2015 was approximately $4,900,000. The Company’s original investment in the Vanguard GNMA bond fund began in 1988 with purchases of shares in the fund totaling approximately $1,400,000. In August 2015, $1,000,000 of this fund was redeemed to meet the August 2015 dividend payment. The fund is carried at fair value on the last day of the reporting period. At December 27, 2015, the value was approximately $2,730,000. Short-term investments consisting mainly of Certificates of Deposits, and cash and cash equivalents totaled $2,195,000 at the end of the fiscal second quarter of 2016 compared to $912,000 at June 28, 2015. The Company’s position in all the above investments is a source of capital for possible expansion. Potential volatility in the trading prices of the marketable securities held by the Company could impact the Company’s opportunities for expansion. The Board of Directors reviews the portfolio weekly and any use of this reserve at its quarterly meetings. In the six-month period ended December 27, 2015, the Company expended approximately $112,000 for the purchase of building, entertainment and restaurant equipment. The Company has no long-term debt and has made no application for third party funding as cash and cash flows are sufficient to finance all contemplated purchases and to meet short-term purchase commitments and operating lease commitments. 9 The six-month decreases in the categories of Prepaid expenses and other, Accounts Payable and Accrued Expenses are primarily due to seasonal timing of payments including compensation, insurance and taxes and for contributions to benefit plans. Current liabilities generally increase during the first three quarters of the fiscal year as leagues deposit prize fund monies with the Company throughout the league season. These funds are returned to the leagues at the end of the bowling season, generally in the fourth quarter. At December 27, 2015, league deposits of approximately $1,449,000 were included in the current liabilities category. Cash flow provided by operating activities in the twenty-six weeks ended December 27, 2015 was $2,186,000 which, along with cash on hand, and redemption of a portion of the Vanguard GNMA fund, mentioned above, was sufficient to meet day-to-day cash needs and pay dividends. Cash dividends of approximately $877,000, or $.17 per share, were paid to shareholders during the quarter ended December 27, 2015, and the six months total was approximately $1,754,000 or $.34 per share. In December 2015 the Company declared a regular quarterly dividend of $.17 per share, payable February 10, 2016 to shareholders of record on January 14, 2016. The economic climate is part of the consideration at the Directors’ quarterly reviews of future estimates of cash flows. The Board of Directors decides the amount and timing of any dividend at its quarterly meeting based on its appraisal of the state and trends of the business and estimate of future opportunities at such time. OVERVIEW The Company is in the entertainment business which, by its nature, has ups and downs based on consumer tastes and preferences.Generally, promotional and open play bowling which depends on the public’s discretionary budget dollars and their choices, accounts for more than half of our business. An unstable economy can lead many to participate in entertainment that is close to home and relatively inexpensive.Bowling has those advantages. However the longer the economy remains unsteady, the less willing people are to spend on other than necessities.Weather is also a factor, especially for casual bowlers.While extreme heat or rainy weather prompt people to look for indoor activities, heavy snow storms can keep customers from reaching the centers. Postponed league games are made up later in the season, but lost open play income is never recovered.The Company operates primarily in the Washington, DC area where its business is vulnerable to decreases in government spending or other downsizing of the federal government. Current economic conditions continue to create challenging times but our response will be helped by having the resources to be able to promote the sport. RESULTS OF OPERATIONS The following tables set forth the items in our consolidated summary of operations for the fiscal quarters and year-to-date periods ended December 27, 2015, and December 28, 2014, and the dollar and percentage changes therein. Thirteen weeks ended December 27, 2015 and December 28, 2014 Dollars in thousands Change % Change Operating Revenues: Bowling and other $ $ $ ) ) Food, beverage and merchandise sales 73 Total Operating Revenue 36 Operating Expenses: Employee Compensation and benefits (6 ) ) Cost of bowling and other services ) ) Cost of food, beverage and merchandise sales 9 Depreciation and amortization 8 ) General and administrative (3 ) ) Total Operating Expenses ) ) Operating Income 59 Interest, dividend and other income 94 ) ) Earnings before taxes 42 Income taxes 15 Net Earnings $ 27 10 Twenty-six weeks ended December 27, 2015 and December 28, 2014 Dollars in thousands Change % Change Operating Revenues: Bowling and other $ $ $ Food, beverage and merchandise sales Total Operating Revenues Operating Expenses: Employee Compensation and benefits ) ) Cost of bowling and other services ) ) Cost of food, beverage and merchandise sales 44 Depreciation and amortization 19 General and administrative 11 Total Operating Expenses 13 .1 Operating income 0 Interest, dividend and other income ) Earnings before taxes Income taxes 90 Net Earnings $ $ $ Earnings were $508,901 or $.10 per share for the thirteen week period and $360,825 or $.07 per share for the twenty-six week period ended December 27, 2015. For the thirteen-week and twenty-six periods ended December 28, 2014, net earnings were $481,903 or $.09 per share and $167,186 or $.03 per share, respectively. Management believes that the continuing uncertainty of an economic recovery and the consequences of federal tax and spending provisions are influencing the public’s view of discretionary spending. The operating results for fiscal 2016 periods included in this report are not necessarily indicative of results to be expected for the year. Operating Revenues Total operating revenues increased $36,000 to $6,006,000 in the most recent quarter compared to an increase of $3,000 to $5,970,000 in the three-month period ended December 28, 2014.The current fiscal six-month period operating revenues were up $327,000 versus a decrease of $118,000 in the comparable six-month period a year ago.Bowling and other revenue decreased $37,000 in the quarter and increased $135,000 year-to-date for the periods ended December 27, 2015 versus a decline of $13,000 in the quarter and a decrease of $106,000 for the six-month period ended December 28, 2014. Food, beverage and merchandise sales increased $73,000 or 4% in the current year quarter and were up $192,000 in the six-month period.Cost of sales increased 2% in the current fiscal three month period and 4% for the six month period ended December 27, 2015. Operating Expenses Operating expenses were down $23,000 in the current three month period and were up $13,000 in six-month period or less than 1%, respectively, versus decreases of$152,000 or 3% and $263,000 or 2% in the three and six month periods, respectively, last year.Employee compensation and benefits for the three and six month periods were down $6,000 and $12,000 or less than 1%, respectively, in the periods ended December 27, 2015. Group health insurance costs decreased 10% as a result of changes in plan offerings and lower premiums. In the prior year comparable periods employee compensation and benefits expenses were down $26,000 or 1% and $87,000 or 2%, respectively. Included in this category of expense are contributions to our two benefit plans, both of which are defined contribution plans. There is no additional obligation beyond the current year contribution. 11 Cost of bowling and other services decreased $49,000 or 2% and decreased $127,000 or 4% in the six-month periods ended December 27, 2015 and December 28, 2014, respectively. In the twenty-six weeks ended December 27, 2015, maintenance and repair costs declined $14,000 or 3%. Advertising costsduring the current year twenty-six week period ended December 27, 2015, were flat. For the fiscal six month period ended December 27, 2015 utility costs were down 2% primarily a result of lower gas expense as November and December were unseasonably mild. Supplies and services expenses were up $9,000 or 2% in the current year six-month period and were down $11,000 or 3% in the six-month period in the prior year. The timing of purchases was the primary reason for the fluctuations in both years. Insurance expense excluding health insurance decreased 10% in the current year-to-date period versus a decrease of 1% in last year’s comparable period. Depreciation and amortization expense was up 3% in the current six-month period and down 9% in the prior year six-month period. As a result of the above, the first six-month period of fiscal 2016 resulted in operating income of $314,000 compared to an operating loss of $112 in the prior year comparable six-month period. Interest , Dividend and Other Income Interest, dividend and other income decreased $16,000 in the fiscal 2016 six-month period and increased $28,000 in the comparable 2015 year-to-date period, respectively. The current year decrease relates primarily to ancillary income. CRITICAL ACCOUNTING POLICIES Management has identified accounting for marketable investment securities as a critical accounting policy due to the significance of the amounts included in the Company’s balance sheet under the captions of Short-term investments and Marketable securities.The Company exercises judgment in determining the classification of its investment securities as available-for-sale and in determining their fair value.The Company records these investments at their fair value with the unrealized gain or loss recorded in accumulated other comprehensive earnings, a component of stockholders’ equity, net of deferred taxes.Additionally, from time to time the Company must assess whether write-downs are necessary for other than temporary declines in value. Management has identified accounting for the impairment of long-lived assets as a critical accounting policy due to the significance of the amounts included in the Company’s balance sheet under the caption of Land, Buildings and Equipment.The Company reviews long-lived assets whenever events or changes indicate that the carrying amount of an asset may not be recoverable.In making such evaluations, the Company compares the expected future cash flows to the carrying amount of the assets.An impairment loss equal to the difference between the assets’ fair value and carrying value is recognized when the estimated future cash flows are less than the carrying amount. ITEM 4. CONTROLS AND PROCEDURES. The Company’s Chief Executive Officer and Chief Financial Officer have concluded that the Company’s disclosure controls and procedures are effective based on their evaluation of such controls and procedures as of December 27, 2015.There was no change in the Company’s internal control over financial reporting identified in connection with the evaluation that occurred during the quarter ended December 27, 2015, that materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 12 BOWL AMERICA INCORPORATED AND SUBSIDIARIES S.E.C. FORM 10-Q PART II - OTHER INFORMATION Item 6.Exhibits. 20 Press release issued February 9, 2016 (furnished herewith) Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act filed herewith Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act filed herewith 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. 1350 filed herewith 101 Interactive data files for the thirteen and twenty six weeks ended December 27, 2015 in eXtensible Business Reporting Language 13 Pursuant to the requirements of the Securities Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Bowl America Incorporated (Registrant) Date: February 9, 2016 By: /s/ Leslie H Goldberg Leslie H. Goldberg, President Date: February 9, 2016 By: /s/ Cheryl A Dragoo Cheryl A. Dragoo, CFO 14
